DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2021 has been entered.
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 10 November 2021, have been entered in full.  Claims 1-42 are canceled. Claims 62, 63, 68, 87 and 88 are withdrawn from consideration as being drawn to a non-elected invention.  Claim 43 is amended. New claim 90 is added. Claims 43-61, 64-67, 69-86, 89 and 90 are under examination.
Withdrawn Objections And/Or Rejections 
The rejection to claims 43-46, 54-56, 59, 60, 61, 64-66, 69-71, 74, 75 78, 82, 83 and 89 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rosenblum et al. (WO 2006/074451; published 7/13/06), as set forth at pages 10-13 of the previous Office Action (22 January 2021), is withdrawn in view of the amendment which deletes claims 43(v) and 43(vi)(10 November 2021). 


Claim Rejections - 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-61, 64-67, 69-86, 89 (and new claim 90) remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, written description requirement, as failing to comply with the written description requirement. 
The basis for this rejection is set forth at pages 4-8 of the previous Office Action (08 September 2020).

APPLICANT’S ARGUMENTS
Applicant argues that the claims do not recite any functional property of the chimeric activator protein. Applicant argues clauses (i)-(iv) of claim 43 recite the properties of the individual targeting and activity elements. Applicant argues that the claim recites selecting targeting and activity elements that have the required properties and then preparing a chimeric activator protein. Applicant argues that the chimeric activator protein is not recited to have any function, thus there is no need to look for a structure-function correlation for the chimeric activator protein as a whole. Applicant argues that it is the functional activities of the targeting or activity elements (e.g., the starting materials of the method) that are recited in Claim 43. Applicant cites MPEP 2163(II)(A)(2). Applicant argues that they have written description and cites pages 13-15 of the instant specification for targeting elements. Applicant argues that a quick literature search provides additional examples of variant activity elements and their relative binding. 
Applicant maintains that the written description requirement does not mandate that for method claims, Applicant is obliged to show possession of working examples of a representative number of products of the method. Applicant argues that even if there were a requirement that the written description requirement as applied to method claims requires demonstrating possession of the end products, Applicant submits that the specification does in fact provide a representative number of species. Applicant states as noted in the Final Office Action, the Examples of the instant specification provide at least 3 species of chimeric activator proteins. Applicant maintains that the three species do not share a common targeting or activity element, e.g., the species are structurally diverse 

EXAMINERS RESPONSE
	Applicant’s arguments have been fully considered but are not found persuasive for the follow reasons.
 The Examiner notes that some of Applicant's arguments and citations of case law are duplicative and have been answered by the Examiner in the prior Office Action (January 22, 2021; pages 4-10).
The claimed method requires the use of undisclosed targeting elements and undisclosed activity elements. In order to evidence possession of the claimed method, one would need to demonstrate possession of the claimed process steps which requires the use of undisclosed targeting and activity elements. 
As was stated by Applicant in the arguments under 35 U.S.C. 102 and 35 U.S.C. 103, Claim 43(i) requires a method step of selecting a combination of an activity element and a targeting element, wherein the activity element has a lower affinity for the second receptor than the affinity of the targeting element for the first receptor. 
Absolutely no structures are recited in any of the claims. The claimed method requires a selection from a vast genus of targeting elements and activity elements that must have the functional limitations listed in Claim 43(i)-(iv)(i.e. binding affinities, on-rates and equilibrium constants), with no structural limitations. 

MPEPE 2163    Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement [R-10.2019] (ii) For each claim drawn to a genus teaches:
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.) 
In the instant case, the Examples provide an actual reduction to practice of manufacturing the following species of the claimed genus: IFN (alpha)-EGF; MR1-1-TRAIL and 10F7MN- EPO (pages 35-65).
Contrary to Applicant’s assertion, a description of 3 structurally diverse species that meet the functional limitations is not representative of a genus of structurally ill-defined targeting elements and activity elements having the required function encompassed by the claims.  There is substantial structural variation within the genus and the instant specification fails to describe a sufficient variety of species to reflect the variation within the genus. There must be enough species that are representative of the full breadth of the genus. 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

NEW CLAIM REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 

pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 90 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 90 is indefinite because of the recitation, “the method of claim 42…”  Claim 42 is canceled. The metes and bounds of this claim cannot be determined because it depends from a canceled claim. 
	
	
	
			Conclusion

No claims are allowed.
	

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       



/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        1/25/2022